Citation Nr: 1042445	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran had active service from January 1978 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his May 2008 substantive appeal (on VA Form 9) the Veteran 
requested a Travel Board hearing at the RO.  He subsequently 
failed to appear at his hearing on two separate occasions.  
Accordingly, this Veteran's request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2010).

In March 2010, this appeal was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development and action.  The claim has since been returned to the 
Board for review. 


FINDINGS OF FACT

1.  Hearing loss was not shown to have manifested in service and 
there is no evidence of a current hearing loss disability as 
defined by VA regulation.

2.  Tinnitus is not etiologically related to active service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice in correspondence sent to the 
Veteran in December 2006, prior to the initial adjudication of 
his claim.  This letter notified the Veteran of the evidence 
required to substantiate his claim, of VA's responsibilities in 
obtaining information to assist him in completing his claim, and 
identified his duties in obtaining information and evidence to 
substantiate his claim.  This letter also provided notice of the 
type of evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under consideration, 
pursuant to the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained the Veteran's 
service records and pertinent VA treatment records.  The Veteran 
was provided the opportunity to present testimony at two Travel 
Board hearings, but failed to attend.  The claim was remanded in 
March 2010 with instructions for the Agency of Original 
Jurisdiction (AOJ) to provide the Veteran with an examination for 
his claimed disabilities.  A remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded a VA examination in April 2010.  With 
regards to the claimed hearing loss, the examiner stated that 
test results were not reliable and were not suitable for rating 
purposes and were therefore not reported.  After reviewing the 
examination report, the Board finds that the examination 
fulfilled the terms of the remand to the extent possible.  The 
examiner reviewed the Veteran's medical history and conducted a 
detailed clinical examination.  The examiner also provided the 
requested medical opinions and supported them with a detailed 
clinical rationale.  There has been substantial compliance with 
the Board's remand directives.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2010).  

Finally, the Board notes that the Veteran is receiving Social 
Security Administration (SSA) Disability Benefits. A compact disk 
(CD) containing these records has been obtained and is associated 
with the claims file and has been reviewed.  Based on the SSA 
award letter and other documents, the Veteran is in receipt of 
benefits due to his hepatitis C and affective/mood disorders.  
There is no indication that the records associated with the 
Veteran's SSA Disability Benefits claim are relevant to the 
issues on appeal

Any duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the Board now turns to 
the merits of the Veteran's claim.  


Legal Criteria

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic 
disorder such as an organic disease of the nervous system is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 3.303(d).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

Background

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for hearing loss or tinnitus.  
The Veteran's service treatment records reveal that upon 
examination at entrance to active service in December 1977, pure 
tone thresholds, in decibels, were as follows:  

HERTZ (Hz) 500 1000 2000 3000 4000 6000 RIGHT 0 5 5 0 5 5 LEFT 0 
0 10 0 5 0.  

Speech audiometry results were not reported.  Upon audiological 
examination in July 1978, pure tone thresholds, in decibels, were 
as follows:  

HERTZ 500 1000 2000 3000 4000 6000 RIGHT 0 5 0 15 5 0  LEFT 0 5 
10 10 5 0.  

Speech audiometry results were not reported.  It was noted that 
the Veteran had been assigned to duty with noise exposure in May 
1978.  The Veteran was issued earplugs and his hearing protection 
was found satisfactory.

Upon examination at separation from service in March 1980, pure 
tone thresholds, in decibels, were as follows:  

HERTZ 500 1000 2000 3000 4000 6000 RIGHT 10 0 0 10 20 0  LEFT 10 
0 0 10 10 0.  Speech audiometry results were not reported.

Post-service VA outpatient treatment records show initial 
complaints of tinnitus and hearing loss in July 2007 and October 
2007, respectively.  At a VA audiology consultation in December 
2007, the Veteran reported a longstanding history of progressive 
bilateral hearing loss and tinnitus.  The Veteran reported 
military noise exposure as a fuel specialist and occupational 
noise exposure in maintenance.  The audiologist noted that the 
Veteran had normal hearing from 125-2000 Hz and mild to moderate 
sensorineural hearing loss from 3000 to 8000 Hz.  Speech 
audiometry revealed speech recognition ability of 100 percent in 
both ears.  The audiologist diagnosed the Veteran with sensory-
neural hearing loss (bilaterally) and tinnitus (bilateral).  The 
audiologist stated further that 

[B]ased on today's findings and the patients reported 
history it is possible that a component of the Veteran's 
hearing loss is the result of acoustic trauma suffered 
while on active duty unless hearing evaluations performed 
at the time of and/or some date after his military 
discharge are available to document that the Veterans 
hearing was within normal limits or significantly better at 
that time.

VA attempted to assist the Veteran in establishing his claim by 
arranging a VA examination to determine the presence and etiology 
of hearing loss and tinnitus.  The Veteran underwent a VA 
audiological examination in April 2010.  The Veteran's claims 
file was reviewed.  In reviewing the claims file, the examiner 
noted that hearing was normal on the enlistment and separation 
examinations.  The Veteran reported that he served as an Air 
Force fuel specialist in service, and his hearing loss and 
tinnitus began during service.  The Veteran reported a history of 
military noise exposure from working on the flight line and from 
jet noise.  The Veteran also reported a history of occupational 
noise exposure from working in maintenance for 10 years, although 
with hearing protection.  The examiner noted that the Veteran 
took furosemide, a potentially ototoxic medication.

The examiner noted that on physical examination, Type A 
tympanograms were obtained bilaterally, consistent with middle 
ear system function within normal limits.  The pure tone 
thresholds and speech recognition ability scores were not 
reported.  The examiner explained that despite repeated attempts 
and reinstruction, the test results were not reliable and were 
not suitable for rating purposes in his opinion, and therefore, 
were not reported.  The examiner stated that the tests results 
were strongly suggestive of a non-organic hearing loss/hearing 
component.  He noted that there was variability in the responses 
to pure-tones up to 20 decibels with retest (more than could be 
expected from retest variability); speech recognition thresholds 
(SRT's) were in poor agreement with puretone audiometry (PTA's) 
(SRT's were better than could be reasonably expected given pure-
tone results); and the poor speech recognition scores obtained 
were inconsistent with observed communication abilities (the 
Veteran responded well to questions and instructions and was able 
to converse easily at normal conversation levels).  The examiner 
did indicate that hearing loss was present though.

The examiner noted that a September 2005 Institute of Medicine 
Report on noise exposure in the military, entitled "Noise and 
Military Service-Implications for Hearing Loss and Tinnitus," 
concluded that based on current knowledge NIHL [noise-induced 
hearing loss] occurs immediately i.e., there is no scientific 
support for delayed onset NIHL weeks, months, or years after the 
exposure event.  The examiner also stated that according to the 
NOISE MANUAL 125 (Berger et al., AIHA Press 5th Edition (2000), 
"only seldom does noise causes permanent tinnitus without also 
causing hearing loss."  

The examiner's opinion was as follows: 

[T]herefore, although today's results were unreliable 
and unsuitable for rating purposes, as his hearing was 
[within normal limits] [bilaterally] 500-6000 Hz in-
service and at separation, and [service medical 
records] are silent for tinnitus, it is my clinical 
opinion that his current hearing loss and tinnitus 
less likely as not (less than 50/50 probability) 
initially manifested during the Veteran's military 
service, or to a compensable degree within 1 year of 
his service, or are otherwise attributable to his 
service.  At least some of his current [hearing loss] 
and possibly his tinnitus is most likely non-organic 
[hearing loss] in my opinion, and it is possible that 
other etiologies such as occupational noise exposure, 
aging, nicotine, and usage of potentially ototoxic 
medication have contributed as well.  It would be 
speculative to allocate a degree of his current 
hearing loss and tinnitus to each of these etiologies.  
The 12/07 VA examiner only noted it is "possible" 
that a component of his [hearing loss] is due to 
military acoustic trauma (he did not state there was a 
nexus), and did not reference and likely did not have 
access to his [service medical records] which revealed 
hearing [within normal limits] in -service/at 
separation.
Analysis

Hearing Loss

The Veteran seeks entitlement to service connection for hearing 
loss.  He contends that exposure to loud noise from jet engines 
caused his current hearing loss disability.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

The absence of documented hearing loss while in service is not 
fatal to a claim for service connection.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  When a Veteran does not meet the 
regulatory requirements for a disability at separation, he can 
still establish service connection by submitting evidence that a 
current disability is causally related to service.  Hensley v. 
Brown, 5 Vet. App. 155, 159-160 (1993).

Based on the Veteran's testimony, which is considered credible, 
the record supports a finding that he had military noise 
exposure, even though there is no objective record of acute ear 
trauma or hearing loss in service.  The Veteran's DD 214 denotes 
that he was a fuel specialist and an in-service audiogram 
indicates that he was exposed to noise, requiring hearing 
protection.  

The Veteran has not, however, established a current hearing loss 
disability pursuant to 38 C.F.R. § 3.385.  As indicated, the SSA 
records show that the Veteran was awarded SSA disability benefits 
for hepatitis C and for an affective mood disorder, and not for 
hearing loss or tinnitus.  VA medical records and the VA 
examination fail to show a hearing loss disability for VA 
compensation purposes.  The VA audiologist who evaluated the 
Veteran in December 2007 noted that hearing loss was present but 
did not provide an audiogram report with his findings.  The April 
2010 VA examiner did not provide the pure tone thresholds and 
speech recognition ability results, noting that despite repeated 
attempts and reinstruction, the test results were not reliable 
and were not suitable for rating purposes in his opinion.  Due to 
the obvious deficiency, the Board declines to use these results 
to establish a hearing loss disability for VA compensation 
purposes.

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).  However, even 
if the Board were to assume that the Veteran had a hearing loss 
disability pursuant to 38 C.F.R. § 3.385, the preponderance of 
the evidence is against a nexus between the current hearing loss 
and military service.  

There is no indication that the Veteran complained of or was 
treated for any hearing loss until 2007.  The Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of any hearing loss disorder until 27 
years after separation from service.  This is significant 
evidence against the claim.  

The December 2007 audiologist stated it is possible that a 
component of the Veteran's hearing loss is the result of acoustic 
trauma suffered while on active duty, unless hearing evaluations 
performed at the time of and/or some date after his military 
discharge are available to document that the Veterans hearing was 
within normal limits or significantly better at that time.  The 
Board observes that the converse of this opinion suggests that 
even the component of the Veteran's current hearing loss which is 
believed to be the result of active duty acoustic trauma-would 
not be the result of active duty acoustic trauma if the hearing 
evaluations performed at the time of and/or some date after his 
military discharge document that the Veteran's hearing was within 
normal limits or significantly better at that time.  The VA 
examiner has clearly stated that the Veteran's hearing 
evaluations performed at the time of his military discharge were 
within normal limits bilaterally.  In light of such findings, the 
December 2007 VA audiologist's opinion provides evidence against 
a finding that a nexus exists between the Veteran's current 
hearing loss and military service.   

The VA examiner has also opined that it is less likely as not 
that the Veteran's hearing loss disability manifested in service 
or within a year thereof, or is otherwise attributable to 
service.  The Board finds this opinion persuasive in that it is 
well-reasoned, detailed, and consistent with other evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).

The Board has considered the Veteran's credible reports of noise 
exposure in service; however, he is not competent to provide an 
opinion as to the etiology of his current hearing loss, which was 
shown many years after service.  Even if he was competent to 
provide such an opinion, his opinion is outweighed by the 
examiner's opinion which is based on an examination, a review of 
the claims folder, and which provides supporting rationale for 
the opinion.  As the preponderance of the evidence is against 
associating the Veteran's hearing loss disability with his active 
service, entitlement to service connection for hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

A current tinnitus disability has been established based on the 
evidentiary record.  The Veteran's statements are competent to 
establish readily identifiable symptoms of tinnitus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, VA 
audiologists have stated that he has tinnitus.  The Board notes 
that there is no objective record of acute ear trauma or tinnitus 
in service.  Yet, the Veteran has presented credible testimony of 
military noise exposure.  In addition, he is competent to report 
tinnitus, as such is readily capable of lay observation.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As the first two elements of service connection have been 
established, the only remaining requirement is evidence of a 
nexus between current tinnitus and military service.  The VA 
examiner has opined that it is less likely as not that the 
Veteran's tinnitus disability manifested in service or within a 
year thereof, or is otherwise attributable to service.  The Board 
finds this opinion persuasive in that it is well-reasoned, 
detailed, and consistent with other evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion).

A credible report of continuity of symptomatology could serve to 
satisfy the requirement for a nexus between an in-service event 
and a current disability; but the Veteran has reported a 
continuity of symptomatology in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  There also is no indication 
that the Veteran complained of or was treated for tinnitus until 
July 2007, which is 27 years after separation from service.  This 
is significant evidence against the claim.   See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the Veteran's credible reports of noise 
exposure in service; however, he is not competent to provide an 
opinion as to the etiology of his current tinnitus, which was 
first shown many years after service.  Even if he was competent 
to provide such an opinion, his opinion is outweighed by the VA 
examiner's opinion which is based on an examination, a review of 
the claims folder, and which provides supporting rationale for 
the opinion.  

As the preponderance of the evidence is against associating the 
Veteran's tinnitus disability with his active service, 
entitlement to service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.	



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


